Citation Nr: 1228191	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  08-02 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Larry D. Schuh, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 1952.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a March 2010 Travel Board hearing before a Veterans Law Judge who is no longer employed at the Board.  A transcript is associated with the claims folder.  Subsequently, in June 2010, the Board remanded the case to the RO for further development.  As discussed below, another remand is necessary in order to satisfy VA's duty to assist.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

As noted above, in March 2010, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed at the Board.  Accordingly, in June 2012, a letter was sent to the Veteran offering him the opportunity to testify at another hearing before a different Veterans Law Judge.  In July 2012, a response was received by the Veteran indicating he did wish to appear at a hearing before the Board at his local RO.  

Since such Board hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a) (2011)), the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700 (2011).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2011), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

Schedule the Veteran for a local hearing before the Board at the Milwaukee RO. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

